           Case 1:19-cr-00291-LAP Document 166
                                           165 Filed 06/08/20
                                                     06/05/20 Page 1 of 2


                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                       Attorneys at Law
                                 100 Lafayette Street, Suite 501
                                     New York, NY 10013

Franklin A. Rothman                                                          Tel: (212) 571-5500
Jeremy Schneider                                                             Fax: (212) 571-5500
Robert A. Soloway
David Stern

Rachel Perillo

                                                              June 5, 2020

By ECF
Hon. Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                 Re:    United States v. Ademola Adebogun,
                        19 Cr. 291 (LAP)

Dear Judge Preska:

     Robert Soloway and I are the attorneys for Ademola
Adebogun, the defendant in the above-captioned matter, who is
currently on pretrial release and subject to conditions that
include travel restricted to the Southern and Eastern Districts
of New York and the District of New Jersey. I am writing with
the consent of U.S. Pretrial Services Officer Dayshawn Bostic to
respectfully request a temporary modification of my client’s
travel restrictions to permit travel to Atlanta, Georgia from
June 12 – 17, 2020 for employment purposes.

     As the Court is likely aware from our previous
applications, Mr. Adebogun is the owner of an entertainment and
marketing company that hosts events at nightclubs and lounges.
His company has not held any events since the COVID-19 pandemic
began in March 2020. Now, as states slowly begin reopening
businesses, Mr. Adebogun has the opportunity to personally host
an event through his company on June 13, 2020 in Atlanta,
Georgia, which officially opened its bars and restaurants on
June 1, 2020. (Notably, Mr. Adebogun traveled to Atlanta around
the same time last year, with the Court’s permission, to host a
similar event. See ECF Doc. 73). In order for the event to
proceed, Mr. Adebogun’s presence is required. He therefore
       Case 1:19-cr-00291-LAP Document 166
                                       165 Filed 06/08/20
                                                 06/05/20 Page 2 of 2



Hon. Loretta A. Preska
June 5, 2020
Page Two

respectfully requests permission to travel to Atlanta, Georgia
for the purpose of this employment opportunity.

     If the Court approves, Mr. Adebogun would fly to Atlanta on
June 12, 2020 and return to New York City on June 17, 2020. He
will be staying with his cousin, Lukmon Ajose and his cousin’s
wife, Kelly Ajose at their home in Atlanta, the address of which
has been provided to Pretrial Services. Pretrial will also
receive a copy of Mr. Adebogun’s flight information once the
flights are booked. As previously mentioned, Pretrial Services
Officer Dayshawn Bostic consents to this request. The
government, by AUSA Daniel Wolf, defers to the position of
pretrial.

     Accordingly, it is respectfully requested that Mr. Adebogun
be permitted to travel to Atlanta, Georgia from June 12 – June
17, 2020 for employment purposes.

     If the Court has any questions regarding this application
please contact my office.

      Thank you for your attention to this matter.

                                              Respectfully submitted,

                                                         /s/

                                              Rachel Perillo

cc:   Rebecca Dell (by ECF)
      Daniel Wolf (by ECF)
      Assistant United States Attorneys
                                               Travel as outlined in counsel's letter
      Dayshawn Bostic (by Email)
      U.S. Pretrial Services Officer           is approved.

                                               SO ORDERED.
                                               Dated: June 8, 2020



                                               ________________________________
                                               LORETTA A. PRESKA, U.S.D.J.
